Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Fig 1, #40
Species B: Figs 2 & 4, #40I & #40V
Species C: Fig 2, #40II
III
Species E: Fig 3, #40IV
Species F: Fig 6, #58

At least claim 1 is not inventive because Floyd 2014/0353455 teaches all the limitations of claim 1. 

Regarding claim 1, Floyd discloses a shelving system comprising;
at least one back panel (Figs 6A & 6B, #76) and at least one block element (Figs 7A & 8A, #78), the back panel (Figs 6A & 6B, #76) comprises a substantially planar surface, and where the at least one block element (Figs 7A & 8A, #78) is mounted on the back panel (Figs 6A & 6B, #76)(as shown in Figs 8A & 8B) ; 
wherein the back panel (Figs 6A & 6B, #76) comprises at least two areas, a first area (annotated Fig 6A below) of the at least one back panel (Figs 6A & 6B, #76) comprising protrusions (Fig 6A, #84), the protrusions (Fig 6A, #84) being mutually identical and positioned on the planar surface in grid points of a regular two dimensional grid (as shown in Fig 6A), and a second area (annotated Fig 8C) of the at least one back panel (Figs 6A & 6B, #76) comprising the at least one block element (Fig 8C, #78), the at least one block element (Figs 7B & 8A, #78) extending in a distance corresponding to one or multiple of a standard module size in a plane parallel to the planar surface of the back panel (Fig 8A, #76) in two mutually perpendicular directions (vertical direction and horizontal direction) defined by grid points of a regular two dimensional grid.

    PNG
    media_image1.png
    718
    951
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    527
    777
    media_image2.png
    Greyscale

Since the claim is not inventive, all claims/species therefore cannot share a single inventive concept.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Currently no claims are considered to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The species are different storage members having different elements and shapes for example Species A  #40  has a L-shape configuration and has one block base (Fig 1, #30) which is not present in Species B. Species B (Fig 2, #40I) is a straight piece with a first modular element (Fig 2, #48) and a second modular element (Fig 2, #49). Species C has a square configuration with corresponding square first and second modular elements (Fig 2, #49 & #48); Species D is a vertical piece (Fig 3, #40III) with only one first modular element (Fig 3, #48); Species E (Fig 3, #40IV) includes a first modular element (Fig 3, #48), a second modular element (Fig 3, #49), as well as a third modular element (Fig 3, #50) and a fourth modular element (Fig 3, #51); and Species F is a drawer (Fig 6, #58). 
  
A telephone call was made to Mr. Ryan Osterweil on 01/22/21 to request an oral election to the above restriction requirement, but did not result in an election being made.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DEVIN K BARNETT/Examiner, Art Unit 3631